If the conviction adversely reflects on the
                                 attorney's fitness to practice law, the supreme
                                 court may issue an order to show cause, requiring
                                 the attorney to demonstrate why an immediate
                                 temporary suspension should not be imposed.
                  As it appeared that Nuttall's conviction was not for a minor offense and
                  that it adversely reflected on his fitness to practice law, this court directed
                  Nuttall to show cause why he should not be temporarily suspended from
                  the practice of law pending resolution of the formal proceedings. Nuttall
                  filed an untimely motion to extend the time to respond to the show cause
                  order; on May 8, 2015, this court entered an order denying the motion and
                  directing Nuttall to file his response by May 19, 2015. To date, Nuttall
                  has failed to respond. In light of the petition and Nuttall's failure to
                  respond to our orders, we conclude that a temporary suspension is
                  warranted. Accordingly, we temporarily suspend Nuttall from the practice
                  of law pending resolution of the formal proceedings of the Southern
                  Nevada Disciplinary Board.
                                 It is so ORDERED. 2




                        2 Thisorder constitutes our final disposition of this matter. Any
                  further proceedings concerning Nuttall shall be docketed as a new matter.

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    eo
                 cc: Chair, Southern Nevada Disciplinary Board
                      Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Peter C. Nuttall
                      Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A    e